DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 4/23/2020.
Claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Specification

Claim Objections
Claim 11 is objected to because of the following informalities:
“the agent virtual machine” at line 1 of Claim 11 should be “the virtual machine agent” (Claim 11 depends on Claim 1, and there is no such “agent virtual machine” at Claim 1).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 17, the meaning of whole limitation is not clear. To be more specific, it is not clear that the relationship between the claimed restoring step/action and the claimed abort event. According to [0109] from the specification, the claimed abort event is an abort of “[D]uring a transfer of data between the computing environment 508 and the storage environment 514, such as a restoration process to restore the virtual machine 510” (emphasis added). Based on such description, Claim 17 can be rewritten in a more specific language as: restoring the VM at the computing environment using one or more snapshots at the storage environment for the VM based on an abort of a transfer of data between the computing environment and the storage environment that is a sub-step of restoring the VM at the computing environment. If the claimed “a transfer of data” is one of the sub-steps of the restoring, then it is not clear to one with ordinary skill in the art that the purpose of performing the restoring action based on an abort of the claimed “a transfer of data”. For the purpose of examination, examiner interprets whole Claim 17 as the following: restoring the virtual machine at the computing environment using one or more snapshots at the storage environment for the virtual machine.
Note: what if the claimed abort OR the error or abort occurred at [0109] is because of there is no connection between the computing environment 508 and the storage environment 514 OR the storage environment 514 fails to result the data stored at the storage environment 514 is no longer available, then how does the invention perform action of “restoring the virtual machine at the computing environment using one or more snapshots at the storage environment for the virtual machine”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9, 13, 15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Botelho et al. (US 20190235971 A1, hereafter Botelho) and Shetty (US 20170116219 A1).

Regarding to Claim 1, Botelho discloses: A method comprising:
generating, by a virtual machine agent, a snapshot of a virtual machine hosted by a computing environment, wherein metadata comprising a snapshot identifier of the snapshot and virtual disk information of virtual disks captured by the snapshot is generated at the computing environment (see Figs. 1, 2A, [0018], [0023] and [0034]-[0035]; “The target machine may be a virtual machine (VM) 104 or a physical machine (PM) 108 in a compute infrastructure 102” and “The DMS cluster 112 takes 21A a snapshot 12A that captures the state 10A of the target machine”. Also see Figs. 3C, 6,  [0032], [0046], [0054]-[0055] and [0067]; “DMS database 116 also stores metadata information for the data in the data store 118. The metadata information may include file names, file sizes, permissions for files, various times such as when the file was created or last modified”, “the ss_id is the snapshot ID which is m001.ss1. The ss_time is a timestamp of the snapshot, which is Oct. 1, 2017 at 3 am. im_list is the list of images used to compose the snapshot”, emphasis added. The DMS database stores metadata information for the data/file in the data store 118 while the data store 118 contains snapshots of VMs, and thus the metadata information described by [0046] also contains the metadata information of the snapshots of VMs; the snapshot captures the state of the VM having virtual disks, and thus the content of the snapshot would actually include certain content of the virtual disks of the VM, thereby the file sizes or the various times such as when the file was created from [0046], ss_time or im_list from Fig. 3C can also be considered as the claimed virtual disk information of virtual disks captured by the snapshot is generated since virtual disk information is a broad term that can be any information for the virtual disks);
packaging, by the virtual machine agent, the snapshot from the computing environment into a snapshot package having a protocol format used by the storage environment; transferring, from the virtual machine agent, the snapshot package to the storage environment (see Figs. 1, 2A, [0018]-[0019], [0025], [0028], [0060]-[0061]; “The DMS cluster 112 also creates 23A a VM package 14A that is associated with the snapshot 12A”, “ a conversion process that converts the snapshot 12A to the VM package 14A”, “the destination VM platform is AMAZON WEB SERVICES (AWS) and the VM package 14A is an AMAZON MACHINE IMAGE (AMI). The destination VM platform may also be VMWARE and the VM package 14A may be a template. The VM platform may be Azure and the VM package 14A may be a virtual hard disk (VHD)”, “The data storage system 122 receives data (e.g., VM packages 14) to be stored from the DMS clusters 112. The data storage system 122 provides a VM platform (e.g., the destination VM platform). In addition, the data storage system 122 can instantiate VMs from VM packages” and “The original snapshots are assumed to be stored in VMDK (Virtual Machine Disk) format and the resulting VM packages are AMI (AMAZON MACHINE IMAGES) used to instantiate VMs on AWS (AMAZON WEB SERVICES)”. The DMS cluster 112 creates VM/snapshot package from the snapshot via converting the snapshot to a corresponding format based on the protocol of the destination VM platform like AMAZON WEB SERVICES (AWS), VMWARE or Azure, that is used to instantiate the VM from VM package. Thereby, the system would inherently to transfer the VM package to the destination VM platform for storage in order to instantiate the VM from VM package at the destination VM platform).

Botelho does not disclose: creating, by the virtual machine agent, a metafile from the metadata for storage at the storage environment within which snapshots of the virtual machine are to be stored.
However, Shetty discloses: creating, by an agent, a metafile from the metadata for storage at the storage environment within which files associated with the metadata are to be stored (see Figs. 1A-1B, [0001], [0016]-[0019] and [0030]-[0035]; “File systems use metafiles to track metadata in a volume. For example, the metadata may describe where files are stored in the volume. Some replication systems may replicate files, including metafiles, between a source file system and a destination file system”, “On the source 220, a first snapshot S1 of a metafile is created” and “perform a baseline transfer and send the entire first snapshot S1 to the destination 230”)
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the management of the metadata of VM snapshot from Botelho by including mechanism of incorporating metafile for files of file system at the corresponding storage device  from Shetty, and thus the combination of Botelho and Shetty would disclose the missing limitations from Botelho, since it is well-known for a file system to track metadata of files via metafiles and replicating the metafile with files to be replicated from source system to destination system (see [0001] and [0016]-[0019] from Shetty).

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Botelho and Shetty discloses: retrieving incremental data of a second snapshot of the virtual machine from the computing environment to incrementally backup to the storage environment, wherein the incremental data is packaged into an incremental backup package having the protocol format and is transferred to the storage environment (see [0021] from Botelho; “the DMS cluster 112 takes 21B a second snapshot 12B to capture the state 10B of the target machine at that time” and “The VM package 14A is then updated 34 according to these differences, thus creating the VM package 14B. The VM package 14B is sufficient to instantiate a VM on the destination platform that emulates the target machine with state 10B”).

Regarding to Claim 6, the rejection of Claim 5 is incorporated and further the combination of Botelho and Shetty discloses: generating an updated metafile based upon a second snapshot identifier of the second snapshot and second virtual disk information of virtual disks captured by the second snapshot, wherein the updated metafile is transferred to the storage environment (see the Figs. 1A, 1B, [0033] from Shetty; “After receiving the first snapshot S1, the destination 230 may subsequently request an updated version of the metafile corresponding to the second snapshot S2”. Also see [0001], [0016]-[0019] from Shetty, Fig. 3C, [0054]-[0055] from Botelho. A corresponding metafile is used to track metadata of snapshot files stored, and thus the updated metafile is based on the metadata of the new generated second snapshot containing identifier of the new generated second snapshot and some virtual disk information of the new generated second snapshot).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Botelho and Shetty discloses: wherein the metafile comprises at least one of a disk layout of the virtual disks, disk attributes of the virtual disks, file information of files within the virtual disks, or a list of inodes of the files (see Fig. 1A and [0017]-[0019] from Shetty. At the combination system, the metafile as shown by Fig. 1A of Shetty at least stores the file name of the snapshot files for the virtual disks of the virtual machine, i.e., disk attributes of the virtual disks).

Regarding to Claim 9, the rejection of Claim 1 is incorporated and further the combination of Botelho and Shetty discloses: wherein the snapshot identifier is a universal snapshot identifier mapped to an identifier used by the computing environment to refer to the snapshot (see Figs. 3C and [0054]-[0055] from Botelho; “the ss_id is the snapshot ID which is m001.ss1”).

Regarding to Claim 13, the rejection of Claim 1 is incorporated and further the combination of Botelho and Shetty discloses: retrieving, by the virtual machine agent, the metadata as a volume attribute to format into the metafile (see Fig. 1A, [0001], [0016]-[0019] from Shetty, Fig. 3C, [0046] from Botelho. Generation/creation of the metafile is based on the corresponding metadata of the corresponding snapshot file and the metafile is used to track metadata of the file at the file system, and thus generation/creation of the metafile must include a sub-step of retrieving the metadata in order to write such metadata to the metafile; in addition, the snapshot captures the state of the VM having virtual disks, and thus the metadata written to metafile can be considered as volume attribute of the virtual disks of the VM).

Regarding to Claim 15, the rejection of Claim 1 is incorporated and further the combination of Botelho and Shetty discloses: reading, by the virtual machine agent, the metadata from an active file system of the computing environment (see Fig. 1A, [0001], [0016]-[0019] from Shetty, Fig. 3C, [0046] from Botelho. Generation/creation of the metafile is based on the corresponding metadata of the corresponding snapshot file and the metafile is used to track metadata of the file at the file system, and thus generation/creation of the metafile must include a sub-step of reading the metadata from the corresponding active file system in order to write such metadata to the metafile).

Regarding to Claim 17, the rejection of Claim 1 is incorporated and further the combination of Botelho and Shetty discloses: restoring the virtual machine at the computing environment using one or more snapshots at the storage environment for the virtual machine based upon an abort of a transfer of data between the computing environment and the storage environment (see [0019] and [0033] from Botelho; “The snapshot is sufficient to instantiate a VM emulating the target machine with state 10A on a VM platform” and “Restoration of VMs 104 can therefore be provided by different computing entities shown in FIG. 2A. That is, VMs with the saved states of the VMs 104 can be instantiated from the primary DMS cluster 112 x, the data storage system 122, or the secondary DMS cluster 112 y. If multiple VM platforms are available or desired, users have the flexibility to select where to instantiate VMs”)

Regarding to Claim 19, Claim 19 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 20, Claim 20 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Botelho et al. (US 20190235971 A1, hereafter Botelho) and Shetty (US 20170116219 A1) and further in view of Takeuchi et al. (US 20140032838 A1, hereafter Takeuchi).

Regarding to Claim 2, the rejection of Claim 1 is incorporated, the combination of Botelho and Shetty does not disclose: transmitting an instruction to the computing environment to delete the snapshot within the computing environment based upon the transfer of the snapshot package to the storage environment completing.
However, Takeuchi discloses: transmitting an instruction to the computing environment to delete the data transferred to the storage environment within the computing environment based upon the transfer of the data to the storage environment completing (see [0090], [0177] and Claim 5; “a data delete process with respect to data for which a copy to the migration-destination storage apparatus 30 has been completed” and “after transferring the volume data of the migration-source logical unit to the migration-destination logical unit, sends a delete instruction for deleting the volume data of the migration-source logical unit to the storage apparatus, which is the migration source”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the snapshot related files transmissions between the original location and a destination storage location from the combination of Botelho and Shetty by including a data deletion process in response to completion of data transmission between a source location and a destination location from Takeuchi, and thus the combination of Botelho, Shetty and Takeuchi would disclose the missing limitations from the combination of Botelho and Shetty, since it is well-known and understood to one with ordinary skill in the art that deleting data at source location after completing data transfer to the destination location from the source location to free the storage space of the source location.

Claims 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Botelho et al. (US 20190235971 A1, hereafter Botelho) and Shetty (US 20170116219 A1) and further in view of Gong (CN 105094948 A-English translation provided by Google Patents).

Regarding to Claim 3, the rejection of Claim 1 is incorporated, the combination of Botelho and Shetty does not disclose: evaluating the metafile to identify the snapshot identifier of the snapshot based upon an indication that a second snapshot of the virtual machine is to be generated for incrementally backing up the virtual machine to the storage environment.
However, Gong discloses: an indication that an incremental backup of the virtual machine is to be generated for incrementally backing up the virtual machine to the storage environment comprises the snapshot identifier of the snapshot (see [0087]-[0088]; “uses incremental backup to create API:create_backup_by_snapshot (is_incre, snapshot_id, volume_id) data in generation second link clone volume and the incremental data between the first snapshot”. The API request indicates to create the incremental backup data for a snapshot comprises the snapshot identifier for the system to identify this backup data is used for incremental data of the VM for this particular snapshot).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the job generating incremental backup snapshot for a parent/base snapshot from the combination of Botelho and Shetty by including a API request comprises parent/base snapshot identifier for the generating incremental backup data of the parent/base snapshot from Gong, since it would provide a request to clearly specifying the relationship between two backup data (see [0088] from Gong).
Thereby, the combination of Botelho, Shetty and Gong discloses: evaluating the metafile to identify the snapshot identifier of the snapshot based upon an indication that a second snapshot of the virtual machine is to be generated for incrementally backing up the virtual machine to the storage environment (see Fig. 1A, [0017] from Shetty and [0088] from Gong. At the combination system, the generation of the second snapshot for incrementally backing up the virtual machine would be based on the identifier of the first/base snapshot, and thus when writing the metadata of the second snapshot like filename of the second snapshot into the metafile as shown the Fig. 1A of Shetty, the system would evaluate the metafile to identify the identifier of the first/base snapshot in order to update the correct information for these two snapshots).

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Botelho and Shetty discloses: transmitting a snapshot creation request from the virtual machine agent to the computing environment to create a second snapshot of the virtual machine to use for an incremental backup (see Fig. 3C, [0021], [0041] and [0056] from Botelho, “At a later time point B, the DMS cluster 112 takes 21B a second snapshot 12B to capture the state 10B of the target machine at that time”, “Other jobs, such as … updating of incremental backups”. The issuing of job of performing incremental backups like generating the second snapshot 12B discussed at [0021] can be considered as transmitting the snapshot creation request);
create a second snapshot of the virtual machine to use for an incremental backup (see Fig. 1 and [0021] from Botelho).
The combination of Botelho and Shetty does not disclose: wherein the snapshot creation request comprises the snapshot identifier to use by the computing environment for identifying incremental data of the virtual machine to include within the second snapshot.
However, Gong discloses: wherein the incremental backup creation request comprises the snapshot identifier to use by the computing environment for identifying incremental data of the virtual machine to include within the incremental backup (see [0087]-[0088]; “uses incremental backup to create API:create_backup_by_snapshot (is_incre, snapshot_id, volume_id) data in generation second link clone volume and the incremental data between the first snapshot”. The API request to create the incremental backup data for a snapshot comprises the snapshot identifier for the system to identify this backup data is used for incremental data of the VM for this particular snapshot).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the job generating incremental backup snapshot for a parent/base snapshot from the combination of Botelho and Shetty by including a API request comprises parent/base snapshot identifier for the generating incremental backup data of the parent/base snapshot from Gong, and thus the combination of Botelho, Shetty and Gong would disclose the missing limitations from the combination of Botelho and Shetty, since it would provide a request to clearly specifying the relationship between two backup data (see [0088] from Gong).

Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Botelho et al. (US 20190235971 A1, hereafter Botelho) and Shetty (US 20170116219 A1) and further in view of Sethuramalingam et al. (US 10754741 B1, hereafter Sethuramalingam).

Regarding to Claim 7, the rejection of Claim 1 is incorporated, the combination of Botelho and Shetty does not disclose: hosting a set of agents configured to manage incremental backup transfers of snapshots at a virtual machine granularity from the computing environment to the storage environment, wherein the incremental backup transfers are load balanced amongst the set of agents.
However, Sethuramalingam discloses: hosting a set of agents configured to manage incremental backup transfers of snapshots at a virtual machine granularity from the computing environment to the storage environment (see lines 6-17 of col. 9; “Replication agent 322 may be stateless and performs agent tasks such as validating replication settings, capturing volume data 342 (e.g., volume snapshots), uploading or store base or volume states(s) (344 e.g., snapshots) into object storage service 302 via storage service interface 332”. Also see “replication agents” at line 46 of col. 9 for there are more than one single replication agent, lines 5-16 of col. 4 for the volume states or snapshots include the incremental backup, lines 42-51 of col. 17, the tasks performed by the replication agent can be performed at a virtual machine granularity), wherein the incremental backup transfers are load balanced amongst the set of agents (see lines 12-30 of col. 14; “If replication agent 800 fails to report 812, … replication job manager 410 may attempt to retry submitting the task to replication agent 800, identify another replication agent in the client network that can also access the volume and reassign the task”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the module of DMS cluster 112 generating snapshots of virtual machines from the combination of Botelho and Shetty by including stateless replication agents to capture snapshots and upload the snapshots to storage environment from Sethuramalingam, since it would provide a mechanism of managing the snapshot generation and storing services in a convenient manner via downloading and executing the agents (see lines 6-17 of col. 9 from Sethuramalingam).

Regarding to Claim 10, the rejection of Claim 1 is incorporated, the combination of Botelho and Shetty does not disclose: hosting a set of stateless agents, including the virtual machine agent, to perform backups of virtual machine data from the computing environment to the storage environment.
However, Sethuramalingam discloses: hosting a set of stateless agents, including the virtual machine agent, to perform backups of virtual machine data from the computing environment to the storage environment (see lines 6-17 of col. 9; “Replication agent 322 may be stateless and performs agent tasks such as validating replication settings, capturing volume data 342 (e.g., volume snapshots), uploading or store base or volume states(s) (344 e.g., snapshots) into object storage service 302 via storage service interface 332”. Also see “replication agents” at line 46 of col. 9 for there are more than one single replication agent).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the module of DMS cluster 112 generating snapshots of virtual machines from the combination of Botelho and Shetty by including stateless replication agents to capture snapshots and upload the snapshots to storage environment from Sethuramalingam, since it would provide a mechanism of managing the snapshot generation and storing services in a convenient manner via downloading and executing the agents (see lines 6-17 of col. 9 from Sethuramalingam).

Regarding to Claim 11, the rejection of Claim 1 is incorporated, the combination of Botelho and Shetty does not disclose: wherein the agent virtual machine is hosted as a stateless agent for performing backups of virtual machine data from the computing environment to the storage environment.
However, Sethuramalingam discloses: wherein the agent virtual machine is hosted as a stateless agent for performing backups of virtual machine data from the computing environment to the storage environment (see lines 6-17 of col. 9; “Replication agent 322 may be stateless and performs agent tasks such as validating replication settings, capturing volume data 342 (e.g., volume snapshots), uploading or store base or volume states(s) (344 e.g., snapshots) into object storage service 302 via storage service interface 332”. Also see “replication agents” at line 46 of col. 9 for there are more than one single replication agent).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the module of DMS cluster 112 generating snapshots of virtual machines from the combination of Botelho and Shetty by including stateless replication agents to capture snapshots and upload the snapshots to storage environment from Sethuramalingam, since it would provide a mechanism of managing the snapshot generation and storing services in a convenient manner via downloading and executing the agents (see lines 6-17 of col. 9 from Sethuramalingam).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Botelho et al. (US 20190235971 A1, hereafter Botelho) and Shetty (US 20170116219 A1) and further in view of Kao et al. (US 20140195503 A1, hereafter Kao).

Regarding to Claim 12, the rejection of Claim 1 is incorporated, the combination of Botelho and Shetty does not disclose: verifying that the metafile is accessible to the storage environment before transferring snapshot package data to the storage environment.
However, Kao discloses: verifying that there is sufficient space available at the storage environment before transferring data to the storage environment (see [0052]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the transferring of the snapshot package of the virtual machine from the DMS cluster to the destination platform from the combination of Botelho and Shetty by including process of determining the destination location has sufficient space for storing the files/data to be transferred before actually transferring the files/data from Kao, since it would provide a mechanism of avoiding situation of no enough space for storing the files/data to be transferred (see [0052]-[0053] from Kao).
Thereby, the combination of Botelho, Shetty and Kao would disclose: verifying that the metafile is accessible to the storage environment before transferring snapshot package data to the storage environment (see Fig. 1A, 1B and [0016]-[0019] from Shetty, [0046] from Botelho and [0052] from Kao; “In the example of FIG. 1B, the keys represent a hash value calculated over a name or identifier of a data object. The values correspond to an offset or relative location of the data object”, “The metadata information may include file names, file sizes” and “determine if the cache space is sufficient for storing the downloaded segment data”. At the combination system, the destination platform would use the metafile to determine the size of snapshot package to be transferred to the destination platform before transferring snapshot package data, and thus it is verifying that the metafile is accessible to the destination platform before transferring snapshot package data to the destination platform).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Botelho et al. (US 20190235971 A1, hereafter Botelho) and Shetty (US 20170116219 A1) and further in view of Berman et al. (US 20140074790 A1, hereafter Berman).

Regarding to Claim 14, the rejection of Claim 1 is incorporated and further the combination of Botelho and Shetty discloses: wherein the metadata is managed by the computing environment as volume attributes (see Fig. 1A, [0001], [0016]-[0019] from Shetty, Fig. 3C, [0046] from Botelho. Generation/creation of the metafile is based on the corresponding metadata of the corresponding snapshot file and the metafile is used to track metadata of the file at the file system, and thus generation/creation of the metafile must include a sub-step of retrieving the metadata in order to write such metadata to the metafile; in addition, the snapshot captures the state of the VM having virtual disks, and thus the metadata written to metafile can be considered as volume attribute of the virtual disks of the VM).
The combination of Botelho and Shetty does not disclose: the metadata is serialized into a metadata image.  
However, Berman discloses: the metadata is serialized into a metadata image (see Fig. 2 and [0029]; “allow a rapid return to operation for restores of large file systems. To perform a point-in-time backup of files in a file system, a metadata image is generated of the file system including information on files and directories in the file system as of the point-in-time”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the management of the metadata from the combination of Botelho and Shetty by including a mechanism of generating a metadata image for a file system from Berman, and thus the combination of Botelho, Shetty and Berman would disclose the missing limitations from the combination of Botelho and Shetty, since it would provide a more completed data backup and recovery mechanism that is specified at a system like International Business Machines Corporation's (“IBM”) General Parallel File System (GPFS™) (see [0005] from Berman).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Botelho et al. (US 20190235971 A1, hereafter Botelho) and Shetty (US 20170116219 A1) and further in view of Yang et al. (US 20200133502 A1, hereafter Yang).

Regarding to Claim 16, the rejection of Claim 1 is incorporated, the combination of Botelho and Shetty does not disclose: wherein snapshots of virtual machines are transmitted to the storage environment for storage within folders maintained by the storage environment for storing snapshots of virtual machines, and wherein snapshots of virtual disks of a target virtual machine are stored as individual files within a folder for the target virtual machine.
However, Yang discloses: wherein snapshots of virtual machines are transmitted to the storage environment for storage within folders maintained by the storage environment for storing snapshots of virtual machines, and wherein snapshots of virtual disks of a target virtual machine are stored as individual files within a folder for the target virtual machine (see [0054]; “The changed data related information, for example, can be stored in a .ctk file associated with VMDK and the snapshot file in each virtual machine file folder”. Also see “disk snapshots” from [0042])
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the storage of the snapshot packages or snapshot files at the destination platform from the combination of Botelho and Shetty by including a mechanism of storing the snapshot files and related files of a virtual machine to a folder from Yang, since it a folder is well-known and understood to one with ordinary skill in the art to store related files at the same cataloging structure for easy accessing and management.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Botelho et al. (US 20190235971 A1, hereafter Botelho) and Shetty (US 20170116219 A1) and further in view of Hong (US 20120117311 A1).

Regarding to Claim 18, the rejection of Claim 1 is incorporated, the combination of Botelho and Shetty does not disclose: sending a set of metadata to the computing environment to be deserialized into a stream for storage within a cache of the computing environment.
However, Hong discloses: sending a set of metadata to the computing environment to be deserialized into a stream for storage within a cache of the computing environment (see [0111]; “when entering the standby mode, the meta data stored in the working memory 111 may be serialized by a first SERDES device included in a NAND interface unit 113 b, and the serialized meta data may be deserialized by a second SERDES device included in the NAND flash memory 120 b. When waking up from the standby mode, the meta data stored in the cache register 121 may be serialized by the second SERDES device”. The metadata is deserialized into stream for storage within a cache register).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the storage of metadata at the VM host environment from the combination of Botelho and Shetty by including a standby mode of deserializing metadata and storing such deserialized metadata at cache register of a device from Hong, and thus the combination of Botelho, Shetty and Hong would disclose the missing limitations from the combination of Botelho and Shetty, since it would provide a mechanism of reducing power consumption in a standby mode (see [0006]-[0008] from Hong; “reducing power consumption in a standby mode” and “The control unit controls the NAND flash memory, and stores meta data in the working memory. The control unit is configured to control that cache register to store the meta data if the memory system enters a standby mode”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/CHARLES M SWIFT/            Primary Examiner, Art Unit 2196